Criminal prosecution, tried upon an indictment charging the defendant with seducing an innocent and virtuous woman, under promise of marriage, in violation of C.S. 4339.
From an adverse verdict and judgment of 3 years on the roads of Craven County, the defendant appealed, assigning errors.
The evidence of the defendant, and that favorable to him, if believed, was amply sufficient to warrant the jury in returning a verdict of acquittal, but they have taken a different view of the matter. The case presents nothing but a question of fact, and this has been settled by the verdict. No benefit would be derived from detailing the evidence.
We find no error in law, and the judgment will be upheld.
No error.